Citation Nr: 0421975	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bursitis of the right hip, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for arthritis of the 
right upper arm. 

3.  Entitlement to service connection for an illness 
manifested by painful joints.  

4.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the cervical 
spine at C4-6 and C5-6, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative disc 
disease, currently evaluated as 20 percent disabling.  

6.  Entitlement to service connection for an illness 
manifested by memory loss.  

7.  Entitlement to service connection for "Desert Storm 
Syndrome".  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1979 and from April 1982 to October 1995, including service 
in Southwest Asia from December 1990 to April 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).

A review of the claims file reveals that service medical 
records (dated in 1994 and 1995) and VA treatment records 
(dated from 1999 to 2004) were received by the RO in March 
2004, after the Statement of the Case (SOC) was issued in 
February 2004.  The veteran did not waive RO consideration of 
this evidence, see 38 C.F.R. § 20.1304, and an additional 
Supplemental Statement of the Case (SSOC) was not issued.  
However, a careful reading discloses that the additional 
documents are almost entirely duplicative of other evidence 
of record.  The Board notes that the only record which is not 
duplicative (an MRI of the cervical spine dated in March 
2004) is not relevant to the issues which are being addressed 
on the merits in this decision.  The MRI will be considered 
by the agency of original jurisdiction on remand of the 
cervical spine issue.  Therefore, there is no need to remand 
this case to the RO to seek a waiver from the veteran or to 
remand the three issues which are being decided for initial 
RO consideration of the additionally submitted evidence.  See 
38 C.F.R. §§ 19.31(b), 20.1304(a) (2003).

Procedural history 

Increased rating issues

In August 1999, service connection was granted for 
degenerative disc disease of the cervical spine, evaluated as 
10 percent disabling from June 30, 1999.  Following the 
receipt of additional evidence, the RO, in a June 2000 rating 
decision, increased the rating for the cervical spine 
disability to 20 percent effective June 30, 1999.  The RO 
also granted service connection for lumbosacral strain with 
degenerative disc disease and bursitis of the right hip, 
evaluated as 20 percent and 10 percent disabling, 
respectively; both awards were effective June 30, 1999.  In 
October 2000, The veteran filed a notice of disagreement as 
to the June 2000 rating decision; a SOC was issued in 
December 2001.  The veteran perfected his appeal via a VA 
Form 9 which was submitted in February 2002.  

Service connection issues

In January 2001, the veteran filed a claim seeking 
entitlement to service connection for arthritis of the right 
upper arm and an illness manifested by painful joints.  
Service connection for these conditions was denied in an 
October 2002 rating decision.  The veteran was notified of 
this decision by VA letter dated in February 2003.  He filed 
a notice of disagreement in January 2004, and a SOC was 
issued in February 2004.  He perfected a timely appeal later 
that month.  

As explained in greater detail in the REMAND section below, 
in the October 2002 rating decision, the RO also denied 
entitlement to service connection for an illness manifested 
by memory loss and for "Desert Storm Syndrome".  In the VA 
Form 9 received by the undersigned during the Travel Board 
hearing on February 10, 2004, the veteran made statements 
concerning these issues which constitutes a notice of 
disagreement (NOD).  Those issues are therefore in appellate 
status, although an appeal has not been perfected.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA]. 

This Board decision addresses the claims of entitlement to an 
increased rating for bursitis of the right hip and 
entitlement to service connection for arthritis of the right 
upper arm and an illness manifested by painful joints.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bursitis of the right hip is manifested by 
complaints of severe pain, with clinical findings including 
essentially normal range of motion without evidence of 
impairment of mobility, weakness, fatigue, loss of function 
or loss of coordination following repetitive motion.  

2.  The medical evidence does not show that the veteran has 
arthritis of the right upper arm.  

3.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

4.  Competent medical evidence does not show that the veteran 
has an undiagnosed illness manifested by painful joints.  The 
veteran's painful joints have been attributed to lack of 
conditioning.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for bursitis of the right hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5019, 5251, 5252, 5253 (2003).  

2.  Arthritis of the right upper arm was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  An illness manifested by painful joints was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for 
bursitis of the right hip.  He also seeks entitlement to 
service connection for arthritis of the right upper arm and 
for an illness manifested by painful joints, which he 
contends is the result of an undiagnosed illness.  As noted 
in the Introduction, the remaining claims are being remanded 
for additional development.  

In the interest of clarity, the Board will initially address 
some preliminary matters common to all issues on appeal.  The 
issue involving an increased disability rating will then be 
addressed, followed by the issues involving service 
connection.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in the 
claims file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his increased rating claim 
in the December 2001 SOC and the June 2003 SSOC.  He was 
informed of the various requirements of law pertaining to his 
service connection claims in the February 2004 SOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in July 
2002 (pertaining to the service connection issues) and April 
2003 (the increased rating issue).  Those letters advised the 
veteran of the provisions relating to the VCAA, to include 
advising him that he could provide medical evidence showing 
that his right hip disability had increased in severity and 
that his arthritis of the right upper arm and painful joints 
were related to his military service, including his period of 
service in Southwest Asia during the Persian Gulf War.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for the 
conditions at issue.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been correctly informed of what is required 
of him and of VA in connection with his claims.

A review of the record reveals that in regards to the service 
connection claims the veteran was provided notice of the VCAA 
prior to the initial adjudication of these claims (by rating 
decision in October 2002).  Therefore, there is no prejudice 
to the veteran in proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  With 
regard to the increased rating claim, the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim (by rating decision in June 2000).  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The Board notes, however, that such a situation was a 
legal impossibility because the initial adjudication (by 
rating decision in June 2000) pre-dated the enactment of the 
VCAA.  The claim was readjudicated, and a SSOC was provided 
to the veteran in June 2003 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  He testified at a personal hearing 
in February 2004.  Therefore, there is no prejudice to the 
veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his increased rating 
claim by the RO and because his claim was subsequently re-
adjudicated by the RO after appropriate VCAA notice was 
provided. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records from the 
veteran's second period of service, VA and private medical 
records and reports of VA examination, which will be 
described below.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board notes that service medical records from the 
veteran's first period of service, November 1972 to April 
1979, have not been associated with the claims folder.  
Rating decisions in August 1999 and June 2000 indicate that 
the records could not be obtained.  In light of the absence 
of complete service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) [the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed].  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  

In any event, the Board finds that the absence of the 
veteran's service medical records for the first period of 
service is not material to his claims.  With respect to the 
increased rating claim, the right hip disability began during 
the second period of service; moreover, it is the current 
level of disability which is under consideration in 
connection with this appeal.  With respect to the right upper 
arm disability, there are complaints documented during the 
second period of service.  The veteran does not contend that 
there were complaints during his initial period of service.  
Moreover, he is presumed by statute to have been in sound 
condition at the beginning of his second period of service.  
See 38 U.S.C.A. § 1111  (west 2002).  Finally, the issue of 
the veteran's entitlement to service connection for an 
illness manifested by painful joints pertains exclusively to 
the veteran's Persian Gulf service, which was during his 
second period of enlistment.  Again, he was presumed to have 
been in sound condition at the outset of that second period 
of enlistment.  Finally, with respect to both service 
connection issues, the Board decision is based on the lack of 
a current disability.  In short, service medical records from 
the veteran's first period of service, if available, would 
not shed any additional light on any of the three issues now 
being considered by the Board.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the three issues discussed below.



1.  Entitlement to an increased disability rating for 
service-connected bursitis of the right hip, currently 
evaluated as 10 percent disabling.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
bursitis of the right hip under Diagnostic Code 5019.  Under 
this diagnostic code, bursitis is to be rated based upon the 
limitation of motion of the affected part.  38 C.F.R. § 
4.71a, Diagnostic Code 5019 (2003).

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2003).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, limitation limited to 30 degrees warrants a 
20 percent evaluation, limitation limited to 20 degrees 
warrants a 30 percent evaluation, and limitation limited to 
10 degrees warrants a 40 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5252.  Where there is limitation of 
abduction to the point at which the claimant cannot cross his 
legs, a 10 percent evaluation is warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5253.  Where there is limitation of 
abduction of the thigh, or motion lost beyond 10 degrees, a 
20 percent evaluation is warranted.  Id.

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Fenderson considerations

This issue involves the veteran's appeal of the initial 
assignment of a disability rating of 10 percent for the right 
hip disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Factual background

Available service medical records show treatment for 
trochanter bursitis of the right hip from January 1989 to 
November 1989.  In October 1993, the veteran was treated for 
complaints of pain of both sides of the right hip.  In 
December 1994, the diagnosis was rule out piriformis syndrome 
versus bilateral bursitis.  Follow-up in February 1995 showed 
an improvement in hip pain.  

[As noted above, the Board is aware that service medical 
records from the veteran's first period of service have not 
been obtained.  However, given the date of these records, 
early to late 1970s, they would not aid in evaluating the 
right hip disability, which began during the veteran's second 
period of enlistment.  Therefore, the veteran has not been 
prejudiced by the lack of these records.]

The veteran filed a claim for service connection for bursitis 
of the right hip on June 30, 1999.  VA outpatient treatment 
records show that the veteran was treated in July 1999 for 
right hip pain.  He reported some residual pain but not 
enough to interfere with work and activities.  On physical 
examination, he was able to internally and externally rotate 
at the right hip joint with some pain.  There was no 
tenderness, erythema, warmth or edema noted over the right 
hip.  The diagnosis was right hip pain with a history of 
swelling.  

On VA examination in March 2000, the veteran rated his right 
hip pain as moderately severe.  He took Naprosyn twice a day 
for pain relief.  Range of motion of the right hip was 0 to 
100 degrees flexion and 0 to 30 degrees abduction.  Internal 
and external rotation was 0 to 30 degrees with pain.  The 
diagnosis was chronic right hip pain.  

A June 2000 rating decision granted service connection for 
bursitis of the right hip, evaluated as 10 percent disabling 
from June 30, 1999.  

A VA rheumatology evaluation in January 2001 revealed that 
there was excellent range of motion of the hips.  VA 
treatment record dated in November 2001 showed that the 
veteran continued to have ongoing complaints of right hip 
pain at a 7 on a pain scale of 0 to 10.  He indicated that 
the pain was worse with increased activity.  

In a February 2002 statement, the veteran's spouse reported 
that he experienced constant pain in the right hip.  She 
stated that when the pain was severe she had to help him in 
and out of bed, dress and undress him, and assist him in 
taking care of his personal hygiene needs.  A May 2002 VA 
treatment record showed that the veteran reported right hip 
pain as 9 on a 0 to 10 pain scale.  

On VA examination in January 2003, the veteran reported 
increased pain in the right hip with prolonged standing, 
walking, running, climbing and descending stairs.  Treatment 
was symptomatic, consisting of self-care with the use of 
Tylenol and Robaxin.  Examination revealed the hips to be 
symmetrical in appearance.  Palpation revealed no evidence of 
tenderness.  Range of motion testing revealed no evidence of 
discomfort or loss of mobility.  Flexion was 0 to 120 degrees 
and abduction was 0 to 45 degrees.  The examiner reported 
that physical examination revealed no evidence of pain on 
motion.  It was further noted that there was no evidence of 
impairment of mobility, weakness, fatigue, loss of function, 
or loss of coordination following repetitive movements.  
There was no history or evidence of significant adverse 
affects on the veteran's occupational or recreational 
activities.  

In February 2004, the veteran testified that his right hip 
hurt when he sat, stood or laid down.  He indicated that 
there was a burning sensation down his thigh and that pain 
limits the distance he can walk.    

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected right hip disability, the Board has 
determined that the most appropriate diagnostic code is the 
5019, bursitis, which is the pertinent diagnosis found in the 
medical records.  
In particular, there is no diagnosis of arthritis of the 
veteran's right hip.  In any event, in this case whatever the 
diagnosis the veteran's hip disability would be rated based 
upon limitation of motion.  

The Board notes that a rating greater than 10 percent would 
be warranted where the evidence showed favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction (Diagnostic Code 
5250); flail joint of the hip (Diagnostic Code 5254); or 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, and with weight bearing 
preserved with the aid of a brace; fracture of the surgical 
neck of the femur with false joint; or malunion of the femur 
with moderate knee or hip disability (Diagnostic Code 5255).  
However, the medical evidence does not show ankylosis of the 
right hip, nor does the evidence show fracture or malunion of 
the femur.  Thus, an evaluation under these diagnostic codes 
would not be appropriate.

The veteran's chief complaint is hip pain, which will be 
addressed in connection with the application of 38 C.F.R. 
§§ 4.40 and 4.45 below.

Schedular rating

Based on a review of the clinical evidence, it is the 
judgment of the Board that the current 10 percent rating is 
appropriate under Diagnostic Code 5019.  The March 2000 VA 
examination showed that right hip flexion was to 100 degrees 
and right hip abduction was to 30 degrees.  When the veteran 
was seen by VA in January 2001, range of motion of the hip 
was considered excellent.  VA examination in January 2003 
also showed essentially normal range of motion of the right 
hip - flexion from 0 to 120 degrees and abduction from 0 to 
45 degrees.  None of these examinations show that the 
veteran's right hip was limited to 30 degrees of flexion or 
that there was limitation of abduction of the thigh with 
motion lost beyond 10 degrees, which is required for a rating 
in excess of 10 percent.  In fact, the most recent 
examinations showed that the veteran had no limitation of 
motion of the right hip while the 2000 examination reflected 
only slight limitation of motion.  Thus, the veteran's right 
hip disability does not meet the criteria for a rating in 
excess of 10 percent based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253.

Given the above clinical findings and medical conclusions, 
the Board determines that there is no basis for the 
assignment of a rating in excess of the currently assigned 
10 percent.  The veteran enjoys virtually full range of 
motion of the  right hip.  The objective medical evidence, 
which has been discussed above, clearly does not show the 
limitation of motion necessary for higher rating.  The 
veteran's bursitis of the right hip is therefore 
appropriately rated as 10 percent disabling under the 
schedular criteria.  

The Board acknowledges the veteran's complaints of right hip 
pain.  This will be addressed in the section immediately 
following.  

DeLuca considerations

The Board has considered whether additional disability is 
warranted for the veteran's right hip disability based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca.  

In evaluating the evidence, the Board is struck by the 
difference between the self-reports of pain from the veteran 
(and a similar statement from his spouse) and the objective 
clinical evidence, which appears to indicate that the 
veteran's right hip does not demonstrate pain on objective 
evaluation.  It is impossible to square the veteran's reports 
of agonizing pain (reported as 9 out of 10 in May 2002) and 
his wife's reports of a debilitating hip disorder 
(necessitating her helping him out of bed and assisting with 
his personal hygiene needs) with the objective clinical 
findings. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Although the Board has 
taken the veteran's testimony, and the statement of his wife, 
into consideration, the Board finds the objective medical 
evidence to be more probative that the veteran's self-serving 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  As 
explained immediately below, the medical evidence of record 
demonstrates little if any pain on movement and no loss of 
functional use of the hip.

The clinical findings of record simply do not reflect 
impairment that warrants a higher rating under 38 C.F.R. 
§§ 4.40 and 4.45.  As noted above, the March 2000 VA 
examination only showed slight limitation of motion while the 
January 2001 and 2003 evaluations showed normal range of 
motion in the right hip.  The January 2003 VA examiner 
indicated that there was no weakness, fatigability, loss of 
coordination or loss of function in the right hip with 
repetitive motion.  Therefore, the Board is unable to 
identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  The 
current 10 percent rating adequately compensates the veteran 
for any additional functional impairment attributable to the 
right hip disability.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, June 30, 1999, has the 
veteran's bursitis of the right hip met or nearly 
approximated the criteria for a rating in excess of 10 
percent.  Clinical findings throughout the appeal period, 
discussed above, reflect minimal hip symptomatology.  While 
range of motion of the right hip was slightly reduced in 
March 2000, normal or essentially normal range of motion was 
shown on the most recent examinations in January 2001 and 
January 2003.  Thus, it is clear that the right hip 
disability has not worsened and, in fact, has arguably 
improved.  In any event, there has been appreciable change in 
the right hip disability.  Accordingly, the Board concludes 
that staged ratings are not for application in this case.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right hip 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warranted consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.

2.  Entitlement to service connection for arthritis of the 
right upper arm.  

Relevant law and regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  For certain chronic 
disorders, to include arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Factual background

Available service medical records reflect complaints of right 
upper arm pain and show a diagnosis of mild right rotator 
cuff syndrome; however, there is no diagnosis of arthritis of 
the right upper arm.  X-rays of the right shoulder in 
February 1995 - five months before the veteran's discharge 
from service - were normal.  

The post-service medical evidence is void of any diagnosis or 
radiological evidence of arthritis of the right upper arm.  
VA treatment records show that the veteran seen in August 
2001 with complaint of chronic upper arm pain with movement.  
X-rays of the right shoulder and elbow joints were 
interpreted as normal except for spurring at the 
acromioclavicular joint.  

On VA examination in January 2003, the veteran complained of 
right shoulder pain which began in 1973.  He denied any 
history of trauma.  Following physical examination, the 
diagnosis was tendinitis/bursitis of the right shoulder.  

In February 2004, the veteran testified that he was diagnosed 
with arthritis of the right upper arm in 2003.    

Clarification of issue on appeal

In a January 2002 statement, the veteran sought entitlement 
to service connection for "arthritis right upper arm."  The 
record indicates that the veteran has consistently argued 
that he has arthritis of the right upper arm as a result of 
service, including at his personal hearing. In rating 
decisions in October 2002 and March 2003, the RO denied 
service connection for arthritis of the right upper arm.

The medical evidence reflects a different diagnosis relative 
to the veteran's right upper extremity, namely 
bursitis/tendonitis of the right shoulder.  For reasons 
explained immediately below, the Board has limited this 
decision to the issue of entitlement to service connection 
for arthritis of the right upper arm, since the veteran's 
claim has been limited to that issue.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  See also Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue".  
These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
medical evidence of record is negative for arthritis of the 
right upper arm.  X-ray studies of the right shoulder and 
elbow in August 2001 were normal.  There has been no evidence 
submitted revealing arthritis of the right upper arm.  

In the absence of confirmed diagnosis of arthritis of the 
right upper arm, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim)]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [ service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of 
arthritis of the right upper arm, it is now well established 
that an opinion of a person without medical training or 
experience on medical matters such as diagnosis and etiology 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, Hickson element (1) has not been met.  Service 
connection must be denied on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two elements.  With respect to Hickson element 
(2), in-service incurrence, the Board notes that although a 
diagnosis of arthritis was never recorded, the service 
medical records do show that the veteran was seen for 
complaint of right upper arm pain.  Therefore, Hickson 
element (2) has arguably been met regarding the claim.  
With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to arthritis of 
the right upper arm to his military service.  It is clear 
that in the absence of a current diagnosis of arthritis of 
the right upper arm a medical nexus opinion would be an 
impossibility.   Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).
To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the condition and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, in regards to the claim of service connection for 
arthritis of the right upper arm, Hickson elements (1) and 
(3) have not been met.  Therefore, the service connection 
claim for arthritis of the right upper arm must be denied.  

The Board is aware that service medical records from the 
veteran's first period of service have not been obtained.  
Service medical records from the veteran's first period of 
service, even if they were available, would not change the 
Board's decision.  As discussed above, Hickson element (2), 
in service incurrence of disease or injury, has been conceded 
based upon medical records from the second period of service.  
Service connection is being denied on the basis that there is 
no current disability shown and no medical nexus 
demonstrated; neither of these elements could be established 
with records from the first period of service.  The veteran 
has thus not been prejudiced by the absence of these records.    



Additional matter

The Board notes that the January 2003 VA examination resulted 
in a diagnosis of tendinitis/bursitis of the right shoulder.  
As noted in its discussion above, the Board has limited this 
appeal to the issue of entitlement to service connection for 
arthritis of the right upper arm because the veteran himself 
has limited his claim.  If the veteran in fact wishes to file 
a claim of entitlement to service connection for 
tendinitis/bursitis of the right shoulder, he may do by 
contacting the RO.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for painful joints due 
to an undiagnosed illness.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.  Following is the law and regulation specifically 
pertaining to claims involving undiagnosed illness due to 
service in Southwest Asia during the Persian Gulf War.

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2003)

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994).

Factual background

As noted in the Introduction, the veteran served in Southwest 
Asia during the Persian Gulf War.

Available service medical records show that the veteran 
complained of painful joints on evaluation in February 1995.  
The diagnoses were right piriformis syndrome, right lateral 
epicondylitis, resolved; mild right rotator cuff syndrome; 
and cervical disc protusion at C6-7.  

Post-service medical records beginning in August 1996 reflect 
treatment for multiple complaints, including pain in the 
neck, back, and right hip.  The diagnoses included 
degenerative joint disease of the cervical spine, bilateral 
sacroiliac arthritis, chronic neck pain, and low back pain.

On VA examination in January 2003, the veteran reported a 
history of generalized arthralgias since 1994.  He stated 
that he experienced a gradual onset with progression of 
generalized joint pain.  He stated that he experienced 
migratory-type pains involving virtually all the joints of 
the body to include the neck and back.  He also had pain and 
stiffness upon arising in the morning.  The condition 
generally improved with approximately 20 minutes of mobility 
and activity, but increased activity usually resulted in 
increased discomfort the following day.  Following an 
extensive physical examination of the musculoskeletal system, 
the diagnoses included the following: generalized arthralgias 
(strain) secondary to deconditioning; tendinitis/bursitis of 
the right shoulder; sacroilitis with degenerative joint 
disease of the sacroiliac joints bilaterally; degenerative 
joint disease of the cervical spine; and degenerative joint 
disease of the lumbosacral spine.  The examiner stated that 
there was no evidence of an "undiagnosed illness."  

In February 2004, the veteran testified that he began 
experiencing joint pain (knees, elbow, little finger) two 
years after returning from the Persian Gulf War.  He stated 
that while serving in the Gulf War he was subjected to fumes 
and smoke from burning oil rigs.  He indicated that he took 
anti-chemical warfare pills.
 
Analysis

The veteran is seeking entitlement to painful joints on the 
basis that it is due to an undiagnosed illness related to his 
Persian Gulf service.  

Persian Gulf presumptions

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from December 1990 to April 1991, and 
therefore, he had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In this case, the veteran's painful joints have been 
attributed to a known cause or causes.  The record reflects a 
number of musculoskeletal diagnoses, some of which have been 
service connected.  Even more significantly, the January 2003 
VA examiner found that the veteran's generalized arthralgias 
was due to a lack of conditioning.  The examiner specifically 
stated that there was no evidence of an undiagnosed illness.  
The Board places significant weight on this recent VA medical 
evaluation and analysis of the veteran's joint pain, as it 
benefited from the examiner's complete review of the medical 
evidence in the file.  

The veteran himself seeks to disassociate his claimed joint 
pain from an identifiable medical diagnosis and instead 
attributes such joint pain to an undiagnosed illness or to 
specific causes.  However, as discussed elsewhere in this 
decision, it is well established that as a lay person without 
medical training or experience he is not competent to comment 
on medical matters such as diagnosis or etiology.  See 
Espiritu, supra; see also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).    

In short, since the veteran's joint pain is not attributed to 
an undiagnosed illness, the Persian Gulf presumptions are not 
applicable.

Direct service connection 

The Board will also explore whether service connection may be 
granted on a direct basis without reliance on Persian Gulf 
presumptions.  See Combee, supra.  

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence is negative for a specific diagnosis for the 
veteran's joint pain.  The Board notes that while the January 
2003 VA examination resulted in diagnoses of 
tendinitis/bursitis of the right shoulder, sacroilitis with 
degenerative joint disease of the sacroiliac joints 
bilaterally, degenerative joint disease of the cervical 
spine, and degenerative joint disease of the lumbosacral 
spine.   The Board notes that service connection is currently 
in effect for disabilities relating to the veteran's cervical 
spine, lumbar spine and right hip.  

The VA examiner identified no diagnosis covering the 
veteran's complaints of generalized joint pain, but instead 
found that the veteran's generalized arthralgias were 
secondary to deconditioning.  In the absence of a confirmed 
diagnosis for the joint pain, service connection is not 
warranted.  The case law is well settled on this point.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) [service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim)]; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [ service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability].  

While the Board acknowledges the veteran's complaints of 
joint pain, it is now well established that a symptom alone, 
such as pain, absent a finding of an underlying disorder, 
cannot be service-connected. See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) [pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].    

Again, to the extent that the veteran himself is attempting 
to provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu.

In short, Hickson element (1) has not been met.  Service 
connection must be denied on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two elements.  With respect to Hickson element 
(2), in-service incurrence, a complaint of painful joints was 
reported in February 1995.  The Board accordingly determines 
that Hickson element (2) has been satisfied.  Turning to 
Hickson element (3), medical nexus, no competent medical 
nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to painful 
joints to his military service.  The January 2003 VA examiner 
did not provide any medical basis to relate the condition to 
the veteran's military service, to include exposure to toxins 
or other environmental hazards during the veteran's Persian 
Gulf War tour of duty in 1990-91.  Rather, the examiner 
related the veteran's symptoms to lack of conditioning.  

In short, medical evidence shows neither an diagnosed illness 
involving the veteran's joint pain or an etiology for same 
related to his service.  Hickson element (3) has therefore 
not been met.  As discussed above, insofar as the veteran has 
attempted to satisfy Hickson element (3) through his own 
statements, this is not competent medical evidence.  See 
Espiritu, supra.

In summary, in regards to the claim of service connection for 
joint pain on a direct basis, Hickson elements (1) and (3) 
have not been met.  Therefore, the claim must be denied.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for joint pain.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for bursitis of 
the right hip is denied. 

Entitlement to service connection for arthritis of the right 
upper arm is denied. 

Entitlement to service connection for an illness manifested 
by painful joints is denied.  




REMAND

4.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the cervical 
spine at C4-6 and C5-6, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative disc 
disease, currently evaluated as 20 percent disabling.  

Reasons for remand

Additional evidence

As noted in the Introduction, the RO received service medical 
records and VA treatment records in March 2004, after the SOC 
was issued in February 2004.  As has been discussed elsewhere 
in this decision, although a great majority of the records 
are duplicative of other evidence, there is an MRI of the 
cervical spine dated in March 2004.  

Under the provisions of 38 C.F.R. § 20.1304(c) (2003), 
pertinent evidence submitted on appeal must be initially 
reviewed by the RO unless a valid waiver of consideration has 
been received.  No such waiver was received in this instance.

Rating criteria amendment

The veteran's service-connected cervical and lumbar spine 
disabilities are currently rated 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and Diagnostic Code 
5292-5293, respectively.  During the pendency of this appeal, 
the applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
revised regulations for the evaluation of spine disabilities 
should be considered by Veterans Benefits Administration 
(VBA) in the evaluation of the service-connected cervical and 
lumbar spine disabilities.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

6.  Entitlement to service connection for an illness 
manifested by memory loss.

7.  Entitlement to service connection for "Desert Storm 
Syndrome".

Reason for Remand - Manlincon v. West

In an October 2002 rating decision, the RO denied entitlement 
to service connection for an illness manifested by memory 
loss and "Desert Storm Syndrome".  The veteran was notified 
of this decision by VA letter dated February 21, 2003.  In 
the VA Form 9 received by the undersigned during the Travel 
Board hearing on February 10, 2004, the veteran made 
statements concerning these issues which the Board liberally 
construes as a notice of disagreement (NOD).  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Specifically, the 
veteran stated in his VA Form 9 "I forget a lot of things" 
and "I claim Desert Storm".  A review of the record reveals 
that these issues were not addressed in any SOC or SSOC.  

Under these circumstances, VBA must issue an appropriate SOC.  
The Court has found that in such a situation where a veteran 
has filed a timely NOD, the appellate process has commenced 
and the veteran is entitled to a SOC on the issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 [an appeal consists of a 
timely notice of disagreement in writing and, after a SOC has 
been furnished, a timely substantive appeal].  Accordingly, 
this issue must be remanded to VBA for additional action.

With respect to "Desert Storm Syndrome", the RO denied the 
veteran's claim in October 2002 because it determined that no 
such disability existed.  The veteran has not been specific 
as to what he means by "Desert Storm Syndrome", and it may 
be useful if he is contacted through his representative in 
order to determine exactly what disability he is referencing.   



The Board therefore remands these issues to VBA for the 
following actions:

1.  VBA must readjudicate the issues of 
increased ratings for cervical and lumbar 
spine disabilities, to include 
consideration of all evidence of record 
as well as the revised schedular criteria 
which became effective September 26, 
2003.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC 
that includes the new schedular criteria 
applicable to spinal disability and 
should be given an appropriate 
opportunity to respond.

2.  VBA should contact the veteran 
through his representative in order to 
determine precisely what disability or 
disabilities are meant to be encompassed 
by "Desert Strom Syndrome".  As 
warranted by the veteran's response, VBA 
should then review the claim sand if 
necessary issue the veteran a SOC with 
respect to the issues of entitlement to 
service connection for an illness 
manifested by memory loss and Desert 
Storm Syndrome.  The veteran must be 
furnished appropriate information as to 
filing a substantive appeal.  38 C.F.R. § 
20.302(b) (2003).  Thereafter, only if an 
appeal has been perfected, these issues 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



